 


109 HR 6351 IH: Warning, Alert, and Response Network Act
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6351 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Barton of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a voluntary framework through which commercial mobile service providers can elect to transmit emergency alerts to subscribers. 
 
 
1.Short titleThis Act may be cited as the Warning, Alert, and Response Network Act. 
2.Federal Communications Commission duties 
(a)Commercial Mobile Service Alert RegulationsWithin 180 days after the date on which the Commercial Mobile Service Alert Advisory Committee, established pursuant to section 3(a), transmits recommendations to the Federal Communications Commission, the Commission shall complete a proceeding to adopt relevant technical standards, protocols, procedures, and other technical requirements based on the recommendations of such Advisory Committee necessary to enable commercial mobile service alerting capability for commercial mobile service providers that voluntarily elect to transmit emergency alerts. The Commission shall consult with the National Institute of Standards and Technology regarding the adoption of technical standards under this subsection. 
(b)Commercial Mobile Service Election 
(1)Amendment of commercial mobile service licenseWithin 120 days after the date on which the Federal Communications Commission adopts relevant technical standards and other technical requirements pursuant to subsection (a), the Commission shall complete a proceeding— 
(A)to allow any licensee providing commercial mobile service (as defined in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C. 332(d)(1))) to transmit emergency alerts to subscribers to, or users of, the commercial mobile service provided by such licensee; 
(B)to require any licensee providing commercial mobile service that elects, in whole or in part, under paragraph (2) not to transmit emergency alerts to provide clear and conspicuous notice at the point of sale of any devices with which its commercial mobile service is included, that it will not transmit such alerts via the service it provides for the device; and 
(C)to require any licensee providing commercial mobile service that elects under paragraph (2) not to transmit emergency alerts to notify its existing subscribers of its election. 
(2)Election 
(A)In generalWithin 30 days after the Commission issues its order under paragraph (1), each licensee providing commercial mobile service shall file an election with the Commission with respect to whether or not it intends to transmit emergency alerts. 
(B)Transmission standards; notificationIf a licensee providing commercial mobile service elects to transmit emergency alerts via its commercial mobile service, the licensee shall— 
(i)notify the Commission of its election; and 
(ii)agree to transmit such alerts in a manner consistent with the technical standards, protocols, procedures and other technical requirements implemented by the Commission. 
(C)No fee for serviceA commercial mobile service licensee that elects to transmit emergency alerts may not impose a separate or additional charge for such transmission or capability. 
(D)Withdrawal; late electionThe Commission shall establish a procedure— 
(i)for a commercial mobile service licensee that has elected to transmit emergency alerts to withdraw its election without regulatory penalty or forfeiture upon advance written notification of the withdrawal to its affected subscribers; 
(ii)for a commercial mobile service licensee to elect to transmit emergency alerts at a date later than provided in subparagraph (A); and 
(iii)under which a subscriber may terminate a subscription to service provided by a commercial mobile service licensee that withdraws its election without penalty or early termination fee. 
(E)Consumer choice technologyAny commercial mobile service licensee electing to transmit emergency alerts may offer subscribers the capability of preventing the subscriber’s device from receiving such alerts, or classes of such alerts, other than an alert issued by the President. Within 2 years after the Commission completes the proceeding under paragraph (1), the Commission shall examine the issue of whether a commercial mobile service provider should continue to be permitted to offer its subscribers such capability. The Commission shall submit a report with its recommendations to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
(c)Digital Television Transmission Towers Retransmission CapabilityWithin 90 days after the date on which the Commission adopts relevant technical standards based on recommendations of the Commercial Mobile Service Alert Advisory Committee, established pursuant to section 3(a), the Commission shall complete a proceeding to require licensees and permittees of noncommercial educational broadcast stations or public broadcast stations (as those terms are defined in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6))) to install necessary equipment and technologies on, or as part of, any broadcast television digital signal transmitter to enable the distribution of geographically targeted alerts by commercial mobile service providers that have elected to transmit emergency alerts under this section. 
(d)FCC Regulation of ComplianceThe Federal Communications Commission may enforce compliance with this Act but shall have no rulemaking authority under this Act, except as provided in subsections (a), (b), (c), and (f). 
(e)Limitation of Liability 
(1)In generalAny commercial mobile service provider (including its officers, directors, employees, vendors, and agents) that transmits emergency alerts and meets its obligations under this Act shall not be liable to any subscriber to, or user of, such person’s service or equipment for— 
(A)any act or omission related to or any harm resulting from the transmission of, or failure to transmit, an emergency alert; or 
(B)the release to a government agency or entity, public safety, fire service, law enforcement official, emergency medical service, or emergency facility of subscriber information used in connection with delivering such an alert. 
(2)Election not to transmit alertsThe election by a commercial mobile service provider under subsection (b)(2)(A) not to transmit emergency alerts, or to withdraw its election to transmit such alerts under subsection (b)(2)(D) shall not, by itself, provide a basis for liability against the provider (including its officers, directors, employees, vendors, and agents). 
(f)TestingThe Commission shall require by regulation technical testing for commercial mobile service providers that elect to transmit emergency alerts and for the devices and equipment used by such providers for transmitting such alerts. 
3.Commercial Mobile Service Alert Advisory Committee 
(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the chairman of the Federal Communications Commission shall establish an advisory committee, to be known as the Commercial Mobile Service Alert Advisory Committee (referred to in this section as the Advisory Committee). 
(b)MembershipThe chairman of the Federal Communications Commission shall appoint the members of the Advisory Committee, as soon as practicable after the date of enactment of this Act, from the following groups: 
(1)State and local government representativesRepresentatives of State and local governments and representatives of emergency response providers, selected from among individuals nominated by national organizations representing such governments and personnel. 
(2)Tribal governmentsRepresentatives from Federally recognized Indian tribes and National Indian organizations. 
(3)Subject matter expertsIndividuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee in the fulfillment of its duties, including representatives of— 
(A)communications service providers; 
(B)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services; 
(C)third-party service bureaus; 
(D)technical experts from the broadcasting industry; 
(E)the national organization representing the licensees and permittees of noncommercial broadcast television stations; 
(F)national organizations representing individuals with special needs, including individuals with disabilities and the elderly; and 
(G)other individuals with relevant technical expertise. 
(4)Qualified Representatives of other stakeholders and interested partiesQualified representatives of such other stakeholders and interested and affected parties as the chairman deems appropriate. 
(c)Development of system-critical recommendationsWithin 1 year after the date of enactment of this Act, the Advisory Committee shall develop and submit to the Federal Communications Commission recommendations— 
(1)for protocols, technical capabilities, and technical procedures through which electing commercial mobile service providers receive, verify, and transmit alerts to subscribers; 
(2)for the establishment of technical standards for priority transmission of alerts by electing commercial mobile service providers to subscribers; 
(3)for relevant technical standards for devices and equipment and technologies used by electing commercial mobile service providers to transmit emergency alerts to subscribers; 
(4)for the technical capability to transmit emergency alerts by electing commercial mobile providers to subscribers in languages in addition to English, to the extent practicable and feasible; 
(5)under which electing commercial mobile service providers may offer subscribers the capability of preventing the subscriber’s device from receiving emergency alerts, or classes of such alerts, (other than an alert issued by the President), consistent with section 2(b)(2)(E); 
(6)for a process under which commercial mobile service providers can elect to transmit emergency alerts if— 
(A)not all of the devices or equipment used by such provider are capable of receiving such alerts; or 
(B)the provider cannot offer such alerts throughout the entirety of its service area; and 
(7)as otherwise necessary to enable electing commercial mobile service providers to transmit emergency alerts to subscribers. 
(d)Meetings 
(1)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 60 days after the date of the enactment of this Act. 
(2)Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the chair. 
(3)Notice; open meetingsAny meetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public. 
(e)Rules 
(1)QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee. 
(2)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the chair may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as deemed necessary. 
(3)Additional rulesThe Advisory Committee may adopt other rules as needed. 
(f)Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Commercial Mobile Service Alert Advisory Committee. 
(g)Consultation with NISTThe Advisory Committee shall consult with the National Institute of Standards and Technology in its work on developing recommendations under subsections (c)(2) and (c)(3). 
4.Research and development 
(a)In GeneralThe Undersecretary of Homeland Security for Science and Technology, in consultation with the director of the National Institute of Standards and Technology and the chairman of the Federal Communications Commission, shall establish a research, development, testing, and evaluation program based on the recommendations of the Commercial Mobile Service Alert Advisory Committee, established pursuant to section 3(a), to support the development of technologies to increase the number of commercial mobile service devices that can receive emergency alerts. 
(b)FunctionsThe program established under subsection (a) shall— 
(1)fund research, development, testing, and evaluation at academic institutions, private sector entities, government laboratories, and other appropriate entities; and 
(2)ensure that the program addresses, at a minimum— 
(A)developing innovative technologies that will transmit geographically targeted emergency alerts to the public; and 
(B)research on understanding and improving public response to warnings. 
5.Grant program for remote community alert systems 
(a)Grant ProgramThe Undersecretary of Commerce for Oceans and Atmosphere, in consultation with the Secretary of Homeland Security, shall establish a program under which grants may be made to provide for outdoor alerting technologies in remote communities effectively unserved by commercial mobile service (as determined by the Federal Communications Commission within 180 days after the date of enactment of this Act) for the purpose of enabling residents of those communities to receive emergency alerts. 
(b)Applications and ConditionsIn conducting the program, the Undersecretary— 
(1)shall establish a notification and application procedure; and 
(2)may establish such conditions, and require such assurances, as may be appropriate to ensure the efficiency and integrity of the grant program. 
(c)SunsetThe Undersecretary may not make grants under subsection (a) more than 5 years after the date of enactment of this Act. 
(d)LimitationThe sum of the amounts awarded for all fiscal years as grants under this section may not exceed $10,000,000. 
6.Funding 
(a)In GeneralIn addition to any amounts provided by appropriation Acts, funding for this Act shall be provided from the Digital Transition and Public Safety Fund in accordance with section 3010 of the Digital Television Transition and Public Safety Act of 2005 (47 U.S.C. 309 note). 
(b)CompensationThe Assistant Secretary of Commerce for Communications and Information shall compensate any such broadcast station licensee or permittee for reasonable costs incurred in complying with the requirements imposed pursuant to section 2(c) from funds made available under this section. The Assistant Secretary shall ensure that sufficient funds are made available to effectuate geographically targeted alerts. 
(c)CreditThe Assistant Secretary of Commerce for Communications and Information, in consultation with the Undersecretary of Homeland Security for Science and Technology and the Undersecretary of Commerce for Oceans and Atmosphere, may borrow from the Treasury beginning on October 1, 2006, such sums as may be necessary, but not to exceed $106,000,000, to implement this Act. The Assistant Secretary of Commerce for Communications and Information shall ensure that the Under Secretary of Homeland Security for Science and Technology and the Undersecretary of Commerce for Oceans and Atmosphere are provided adequate funds to carry out their responsibilities under sections 4 and 5 of this Act. The Treasury shall be reimbursed, without interest, from amounts in the Digital Television Transition and Public Safety Fund as funds are deposited into the Fund. 
 
